                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


UNITED STATES OF AMERICA                  )
                                          )
            v.                            )                  Criminal Action No. 2017-0035
                                          )
ROOSEVELT DOWLING,                        )
                                          )
                  Defendant.              )
_________________________________________ )

Attorneys:
Meredith J. Edwards, Esq.,
St. Thomas, U.S.V.I.
       For the United States

Jason Gonzalez-Delgado, Esq.,
Hato Rey, PR
      For Defendant

                                 MEMORANDUM OPINION

Lewis, Chief Judge

       During a hearing to address Defendant Roosevelt Dowling’s (“Defendant” or “Dowling”)

“Motion to Suppress Evidence and/or Franks Hearing,” (Dkt. No. 17) (“Motion to Suppress”) and

the Government’s opposition thereto (Dkt. No. 18), the Court denied Defendant’s request for a

Franks hearing and advised the parties that its reasons therefor would follow at a later date.1 This

Opinion contains the Court’s reasons for its denial of a Franks hearing.

                                      I.      BACKGROUND

       On January 25, 2017, Drug Enforcement Administration (“DEA”) Task Force Officer

David Wyrzykowski (“TFO Wyrzykowski”) applied for a search warrant for Dowling’s residence




1
  The hearing was, in effect, a pre-Franks hearing to determine whether Defendant had made a
sufficient showing to warrant a Franks hearing.
located at 21D La Grande Princesse in St. Croix and another search warrant for Dowling’s vehicle,

a red 2007 BMW. TFO Wyrzykowski’s affidavits, which were identical for each of the search

warrants, included the following information that he obtained from his Confidential Source

(“CS”), Mae Agnes Brewster (“Brewster”):

       •   Paragraph No. 11: On September 19, 2016, at approximately 3:08 p.m., your affiant
           received a phone call from a reliable confidential source (hereinafter referred to as CS)
           in regards to Roosevelt DOWLING. The CS stated that when he/she arrived at 21D La
           Grande Princesse he/she personally observed DOWLING place several large plastic
           baggies of crack cocaine in a baby wipes container which was then placed in a large
           dark red Tupperware container outside of the residence near the fence line. The CS
           indicated that Roosevelt DOWLING then covered the container with trash to avoid
           detection. The CS has provided photographs to substantiate his/her claims regarding
           the placement of the crack cocaine within the Tupperware container. See Photographs
           A and B attached.

       •   Paragraph No. 12: Between approximately August 18, 2016, and January 10,
           2017, the CS provided your affiant with digital photographs of DOWLING cooking
           crack cocaine in the kitchen of his residence; as well as photographs with kilogram
           quantities of cocaine and multiple pre-packaged retail quantities of cocaine allegedly
           inside 21D La Grande Princesse (captured and transferred to your affiant on several
           occasions within the timeframe highlighted above). See Photographs C and D. The CS
           also provided your affiant with information that DOWLING “cooked” crack cocaine
           approximately two (2) to three (3) times a week. Additionally, the CS stated DOWLING
           “cooked” two (2) to three (3) ounces of crack per session. The CS added that once the
           crack was manufactured, DOWLING hides the completed product in the bushes
           surrounding, but within the curtilage, of his residence. This information is based on the
           personal observations of the CS. CS has observed DOWLING involved in the
           possession and cooking of cocaine as recently as early January 2017.

       •   Paragraph No. 15: On January 19, 2017, your affiant received a phone call from the
           CS who stated that he/she personally observed DOWLING on that day transfer large
           quantities of crack cocaine into the red BMW 328 bearing license plate number CDL-
           600, for distribution throughout St. Croix. The CS made similar observations during
           the past five months.

       •   Paragraph No. 16: On January 19, 2017, at approximately 5:14 p.m., the CS provided
           your affiant with digital photographs of DOWLING cooking crack cocaine in the
           kitchen of his residence; as well as photographs of multiple pre-packaged retail
           quantities of crack cocaine allegedly inside 21D La Grande Princesse (captured and
           transferred to your affiant) taken on January 19, 2017. See Photographs E, F and G.



                                                 2
       •   Paragraph No. 18: On the same day, January 19, 2017, at approximately 6:53 p.m.,
           your affiant made contact with the CS who stated that DOWLING had left the
           residence of 21D La Grande Princesse approximately five (5) to ten (10) minutes
           with his product to make deliveries. The CS also stated that DOWLING was driving
           his red BMW bearing license plate number CDL-600.2

(Government Ex. Nos. 1 and 2). The affidavits also included several paragraphs which detailed

Dowling’s previous criminal history, including a conviction in 2015 stemming from his arrest

wherein Dowling was in possession of approximately 13 pieces of crack cocaine (Paragraph Nos.

4-5), and the results of a welfare check conducted by the Virgin Islands Territorial Marshals and

Probation Officers in 2016 wherein the Marshals and Probation Officers seized, among other

things, 292 marijuana plants, $36,125 in U.S. currency, and 42.7 grams of crack cocaine from

Dowling’s residence at 21D La Grande Princesse. Id.

       Magistrate Judge George W. Cannon, Jr., issued search warrants for Dowling’s residence

and vehicle. Id. On January 30, 2017, members of the DEA St. Croix Resident Office executed the

warrants. The search resulted in the seizure of distribution amounts of crack cocaine and cocaine,

drug paraphernalia, and a large undetermined amount of U.S. currency. Outside of the residence,

officers seized 19 marijuana plants in various stages of growth. In addition, on the same day, a

motor vehicle stop was conducted on a red BMW operated by Dowling. During the post-arrest

search, officers seized vials of marijuana from his person. (Criminal Action No. 17-mj-0004, Dkt.

No. 1-1 ¶¶ 4-5).3



2
   In Paragraph No. 17, TFO Wyrzykowski stated that, “On the same day [January 19, 2017], at
approximately 6:40 p.m., a member of the DEA Saint Croix HIDTA Office made contact with
your affiant and stated that he observed a red BMW bearing license plate number CDL-600 driven
by Roosevelt DOWLING, heading west in the vicinity of One Love Gas Station, located at the
intersection of Highway 75 and Route 751.”
3
  Prior to the Indictment, the Government commenced this action by filing a Criminal Complaint
on January 30, 2017 in Criminal Action No. 17-mj-0004. (Dkt. No. 1).


                                                3
       On April 13, 2017, Brewster gave testimony before a grand jury which, in some instances,

contradicted information she had previously provided to the Government. (Dkt. No. 17 at 8-9).

Brewster also submitted two letters—one dated June 9, 2017 and the other dated September 13,

2017—to Magistrate Judge Cannon, where she admitted to “lying” to law enforcement about the

allegations she made against Dowling. (Dkt. No. 17-1, Def. Exs. A & B). She explained that she

lied because: (1) she was mad at Dowling for putting her out of his house, having a relationship

with another woman, and trying to get her to stop using drugs; and (2) she needed money to buy

drugs so she lied to the authorities to get money. Id.

       In her letter dated June 9, 2017, Brewster stated:

               I think [the DEA] already know that I use drugs and was lying to them[,] all they
               wanted was Dowling[,] they know that I use drugs and needed money . . . now I am
               afraid they keep telling me they will put me in jail if I don’t want to keep on
               lying[.]”

(Dkt. No. 17-1, Def. Ex. A). She also requested that the Government should “leave me alone. I

don’t want to go back to jail but I don’t want to lie anymore[,] they keep asking me about drugs in

the house so I hide some in the bathroom thinking they and Dowling will never find it.” Id.

Brewster also stated that she no longer wanted to be involved in the case against Dowling because

she “lied for the money to get drugs. I don’t want to keep on lying. I do not remember, I was high

all the time . . . Since that day, when all this began, whatever I say or what they want me to say

will be a lie or a make-up story. I was using drugs too hard to really remember what was real and

what wasn’t real.” (Dkt. No. 17-1, Def. Ex. B).

       On August 15, 2017, the Government filed an Indictment against Dowling charging him

with: (1) Possession of Crack Cocaine With Intent to Distribute, in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(B); (2) Possession of Cocaine Powder With Intent to Distribute, in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and (3) Possession of Marijuana With Intent

                                                  4
to Distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D). (Dkt. No. 1). Dowling

subsequently filed a motion seeking to suppress all evidence obtained during the January 30, 2017

search of his residence and vehicle. (Dkt. No. 17). In the context of that motion, Dowling presented

his arguments in support of his request for a Franks hearing.

       Dowling asserts that the search warrants that were executed on his residence and vehicle

lacked probable cause and are thus invalid because the supporting affidavits contained false

statements and omissions. Specifically, Dowling alleges that TFO Wyrzykowski’s statements were

either intentionally false or made with reckless disregard for the truth, as they used what Dowling

contends was false information provided by Brewster, who was TFO Wyrzykowski’s informant.

Id. at 2, 13. Dowling argues that the Government knew that Brewster’s information was “unreliable

and untrustworthy” because TFO Wyrzykowski was aware that she was a “known drug addict”

and that she “was not being truthful with [him] regarding the information she was providing.” Id.

at 2, 13. Moreover, Dowling contends that Brewster’s drug use, which was omitted from the

affidavits, was information that should have been presented to the Magistrate Judge. Dowling

argues that Magistrate Judge Cannon was “misled” and that his finding of probable cause was

“plagued by false statements provided by TFO [] Wyrzykowski.” Id. at 13.

       The Government opposes Dowling’s request for a Franks hearing, arguing that Dowling’s

request should be denied because the latter does not make a substantial preliminary showing that

false statements were included in the affidavit. (Dkt. No. 18 at 1, 4). Thus, the Government

contends that, contrary to Dowling’s assertion, the search warrants are not invalid because they

were prepared truthfully by TFO Wyrzykowski and were supported by probable cause. Id. at 3.




                                                 5
       The Court agrees with the Government and finds that Dowling’s arguments are insufficient

to support his request for a Franks hearing. Accordingly, Defendant’s “Motion to Suppress

Evidence and/or Franks Hearing” will be denied.

                           II.     APPLICABLE LEGAL PRINCIPLES

       The Fourth Amendment to the United States Constitution provides:

               [t]he right of the people to be secure in their persons, houses, papers, and effects,
               against unreasonable searches and seizures, shall not be violated, and no Warrants
               shall issue, but upon probable cause, supported by Oath or affirmation, and
               particularly describing the place to be searched, and the persons or things to be
               seized.

U.S. Const. amend. IV. Accordingly, the threshold requirement for issuance of a warrant is

probable cause. United States v. Ritter, 416 F.3d 256, 262 (3d Cir. 2005). This, according to the

Supreme Court, is the “bulwark of Fourth Amendment protection.” Franks v. Delaware, 438 U.S.

154, 164 (1978).

       A warrant is determined to be supported by probable cause if, “based on a totality of the

circumstances, ‘there is a fair probability that contraband or evidence of a crime will be found in

a particular place.’” Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997) (citing Illinois v.

Gates, 462 U.S. 213, 238 (1983)); see also United States v. Yusuf, 461 F.3d 374, 390 (3d Cir. 2006)

(“Th[e] determination [of probable cause] does not require absolute certainty that evidence of

criminal activity will be found at a particular place, but rather that it is reasonable to assume that

a search will uncover such evidence.”). Thus, “a warrant affidavit must set forth particular facts

and circumstances underlying the existence of probable cause,” so that a judicial officer can “make

an independent evaluation of the matter.” Franks, 438 U.S. at 165.

       An affidavit of probable cause supporting a search warrant is generally presumed to be

valid. See Yusuf, 461 F.3d at 383. However, in Franks, the Supreme Court established a



                                                  6
defendant’s right to challenge the truthfulness of statements made by law enforcement agents in

an affidavit used to secure a search warrant. Id. This right has also been interpreted to permit

challenges based on factual omissions from the warrant affidavit. United States v. Heilman, 377

F. App’x 157, 177 (3d Cir. 2010). If a defendant is successful in proving—by a preponderance of

the evidence—that a warrant was issued based on “a false statement that was both material to the

finding of probable cause and made either knowingly and intentionally or with reckless disregard

for the truth,” then evidence obtained pursuant to the warrant must be suppressed. United States v.

Brown, 631 F.3d 638, 641-42 (3d Cir. 2011) (citing Franks, 438 U.S. at 155-56); United States v.

Frost, 999 F.2d 737, 743 (3d Cir. 1993) (“Thus, in order to secure suppression of the fruits of the

search, a defendant must show both that bad faith or reckless disregard existed on the part of the

affiant, and that there would have been no probable cause but for the incorrect statement.”).

       To warrant a Franks hearing, a defendant must first make a “substantial preliminary

showing” that the affidavit contained a false statement which (a) was made knowingly and

intentionally or with reckless disregard for the truth and (b) is material to the finding of probable

cause. Heilman, 377 F. App’x at 177 (citing Franks, 438 U.S. at 155-56); Yusuf, 461 F.3d at 383.

“The preliminary-showing requirement is intended to ‘prevent the misuse of a veracity hearing for

purposes of discovery or obstruction.’” Heilman, 377 F. App’x at 177 (quoting Franks, 438 U.S.

at 170-71).

       To make this preliminary showing, a defendant must first specifically identify the alleged

false statements or omissions in the warrant affidavit that were made knowingly and intentionally,

or with reckless disregard for the truth, and provide a statement of reasons supporting the

argument. Franks, 438 U.S. at 171. A defendant cannot rely on conclusory allegations. Id. (“To

mandate an evidentiary hearing, the challenger’s attack must be more than conclusory and must



                                                 7
be supported by more than a mere desire to cross-examine.”). Rather, “[t]here must be allegations

of deliberate falsehood or of reckless disregard for the truth, and those allegations must be

accompanied by an offer of proof.” Id. 4 Moreover, “the Third Circuit has held that what matters

in the context of a Franks hearing is not the informant’s truthfulness or untruthfulness, but rather,

the affiant’s.” United States v. Darby, 2015 WL 13344905, at *6 (M.D. Pa. Aug. 19, 2015), aff’d,

684 F. App’x 219 (3d Cir. 2017) (citing United States v. Brown, 3 F.3d 673, 677 (3d Cir. 1993)

(“It is well-established that a substantial showing of the informant’s untruthfulness is not sufficient

to warrant a Franks hearing”) (emphasis in original)); see also Franks, 438 U.S. at 171 (finding

that the determination of whether or not a warrant affidavit is valid focuses on the truthfulness of

the affiant, and not the truthfulness of any government informant). “Allegations of negligence or

innocent mistake are insufficient.” Id.

       If a defendant does not make this “substantial preliminary showing,” his request for a

Franks hearing fails. Brown, 3 F.3d at 677. If a defendant makes a substantial showing that the

affidavit contained knowing and intentional, or recklessly false, information, the Court must then

determine whether the false information was “material” to the finding of probable cause. Yusuf,

461 F.3d at 383-84. In determining the materiality of the information, if probable cause remains

after the affidavit has been “corrected” by either excising the false information or supplying the

omitted information, the disputed statements were not “material” and a Franks hearing is not

required. If probable cause does not exist after such correction, the disputed statements were

“material” and the defendant is thus entitled to a Franks hearing. Franks, 438 U.S. at 172;




4
  A defendant must “provide an offer of proof or give a satisfactory explanation for the absence
of proof.” Id. For example, he must present an “offer of proof contradicting the affidavit, including
materials such as sworn affidavits or otherwise reliable statements from witnesses.” Yusuf, 461
F.3d at 383 n. 8 (citing Franks, 428 U.S. at 171).
                                                  8
Sherwood, 113 F.3d at 399-402; United States v. Dennis, 2011 WL 3515903, at *7-8 (D.V.I. Aug.

11, 2011).

                                      III.    DISCUSSION

       Dowling first asserts that TFO Wyrzykowski’s affidavit contains several material

misstatements. (Dkt. No. 17 at 5). Dowling points to the two letters Brewster sent to Magistrate

Judge Cannon and the contradictions in her grand jury testimony as evidence that Brewster lied

about the information she provided to the DEA, including to TFO Wyrzykowski. (Dkt. No. 17 at

8-9). Dowling argues that because Brewster “admits to having lied to [Wyrzykowski and the other

case agents] in order to obtain money to buy drugs,” id. at 2, and because “she was coerced by the

[c]ase [a]gents to continue lying or they [would] put her in jail,” id. at 9, TFO Wyrzykowski should

not have utilized Brewster’s information in his affidavit. According to Dowling, TFO

Wyrzykowski “had knowledge [] or at least a reasonable suspicion that [Brewster] was using drugs

and/or was not being truthful,” id. at 13, but nonetheless chose to “rel[y] on false statements made

by [] Brewster that led to an erroneous and improper determination of probable cause, in reckless

disregard of the truth . . .” id. Dowling argues that, by “intentionally” or “recklessly” relying on

Brewster’s information and by using it in his affidavit, TFO Wyrzykowski provided the Magistrate

Judge with misleading information. Id. at 18.5




5
  At the pre-Franks hearing, Dowling’s counsel proffered that Brewster would testify that not only
was the information she provided to TFO Wyrzykowski false, but that the photographs that she
sent to him, which were submitted with the affidavits, were also misleading. According to counsel,
Brewster would testify that the photographs showing drugs were not taken in Dowling’s residence
and the photograph of Dowling in the kitchen did not actually involve him cooking crack
cocaine—as she initially represented and what was reported in the affidavit—but only depicted
Dowling cooking. This unsworn information, of course, does not appear in Brewster’s letters, and
is thus even less worthy of consideration than her letters in determining whether a Franks hearing
should, in fact, be held.


                                                 9
       Second, during the hearing, Dowling asserted that TFO Wyrzykowski should have

included the fact that Brewster was a known drug addict in his affidavit as information for the

Magistrate Judge to consider. Dowling argued that, by omitting this information, the Magistrate

Judge did not have the full circumstances before him to determine Brewster’s reliability as an

informant. Dowling asserted that TFO Wyrzykowski intentionally did not disclose this information

for fear that it might affect the issuance of the warrant.

       Finally, Dowling argues that when “purged of said falsities[,] the affidavit[s] fail[] to

establish probable cause” (Dkt. No. 17 at 2), thus warranting a Franks hearing.6

               1.      Alleged False Statements

       The Court finds that Dowling has not made a “substantial preliminary showing” to warrant

a Franks hearing.

       As a preliminary matter, it is doubtful that Brewster’s letters constitute acceptable proof

under Franks to meet a “substantial preliminary showing” of false statements because the letters

are not “[a]ffidavits or sworn or otherwise reliable statements of witnesses[.]” Franks, 438 U.S. at

171. Further, while the letters are replete with assertions that Brewster lied to the DEA (which was

incorrectly identified by Brewster as the FBI in her letters), they are short on specifics as to



6
   Dowling also argues that the statements TFO Wyrzykowski made regarding information he
received from an individual who allegedly was a known crack cocaine user, and whom the
authorities questioned during a traffic stop after he was observed leaving Dowling’s residence on
January 28, 2016—wherein he admitted to purchasing crack cocaine at Dowling’s residence—also
had no indicia of reliability because the individual’s statement was essentially hearsay. This
argument lacks merit because “hearsay may be the basis for issuance of the warrant so long as
there is a substantial basis for crediting the hearsay.” United States v. Ventresca, 380 U.S. 102,
108 (1965). Here, the information from the individual was derived from both the affiant’s personal
observation and the result of the DEA’s traffic stop of the individual at the time of the incident.
Moreover, Dowling provides no evidence that the information from the individual was false, let
alone that any false statement was made knowingly and intentionally or with reckless disregard
for the truth by the affiant.


                                                  10
precisely what she lied about, thus, in turn, making it difficult to identify the false statements in

the affidavits and ultimately determine their materiality. See Heilman, 377 F. App’x at 177. In

addition, there is no indication in the letters that Brewster told TFO Wyrzykowski that she was

lying before he filed the affidavits in support of the search warrants. There are only speculative or

conclusory statements regarding his knowledge.7

       Even assuming that Brewster’s letters are sufficient to establish a “substantial preliminary

showing” that the affidavits contain false statements, there is no such showing that TFO

Wyrzykowski included such false statements knowingly and intentionally or with reckless

disregard for the truth. See e.g., United States v. Tutis, 167 F. Supp. 3d 683, 699 (D.N.J. 2016)

(finding that defendant has not made the substantial showing necessary to obtain a Franks hearing

because he has made no showing that the officer knowingly, intentionally, and/or recklessly made

a false statement).

       First, there is no showing of knowing and intentional conduct by TFO Wyrzykowski.

Dowling relies instead on conclusory allegations about TFO Wyrzykowski’s knowledge pertaining

to the falsity of Brewster’s information.8 Such allegations are devoid of any substantive value and



7
  At the hearing, Dowling’s counsel admitted that he, in fact, did not know exactly what Brewster
had lied about, which is why he wanted her to testify at a Franks hearing. Brewster’s testimony at
that juncture would have been premature. Instead, the Court inquired of counsel whether there was
anything in the record which it may use to determine what was false about TFO Wyrzykowski’s
affidavits. Defendant’s counsel conceded that there was in fact nothing in the record, except what
was included in his Motion to Suppress. Accordingly, the Court’s determination is based on the
exhibits included in the Motion and the Government’s exhibits that were admitted into evidence
at the hearing.
8
   For example, at the hearing and in his Motion to Suppress, Dowling repeatedly claimed that
Brewster’s admission in her letters of lying to the Government in order to get money to buy drugs,
and the inconsistency in her grand jury testimony, were evidence that TFO Wyrzykowski knew or
should have known that Brewster’s information was at the very least unreliable. (Dkt. No. 17 at 5-
9, 12-14). Equally conclusory, and therefore lacking any factual basis, is Dowling’s assertion that
because the DEA, including TFO Wyrzykowski, wanted Dowling “no matter what,” he
                                                 11
they are insufficient to meet a substantial preliminary showing necessary to warrant a Franks

hearing. Franks, 438 U.S. at 171; see also United States v. Harvey, 2 F.3d 1318, 1323 (3rd Cir.

1993) (rejecting Franks challenge because defendant “offers nothing to substantiate his claims.”).

“It is well established that a substantial showing of the informant’s untruthfulness is not sufficient

to warrant a Franks hearing . . . [instead what is required is] a substantial preliminary showing of

intentional or reckless falsity on the part of the affiant.” Brown, 3 F.3d at 677 (emphasis added);

see also United States v. Rivera, 524 F. App’x 821, 826 (3d Cir. 2013) (“Even if the information

provided by the informants was unreliable, [defendant] has offered no evidence that the detective

who provided the affidavit either knew that the information was not true or recklessly disregarded

its falsity.”). “Franks requires that a Defendant make some substantive preliminary showing that

an affidavit contains knowingly [and intentionally] false information. Defendant’s information and

belief is a fatally insufficient basis to merit a Franks hearing.” Dennis, 2011 WL 3515903 at *9

(internal citation and quotations omitted).

       Also lacking is a sufficient showing that TFO Wyrzykowski acted with reckless disregard

of the truth. “An assertion is made with reckless disregard when ‘viewing all the evidence, the

affiant must have entertained serious doubts as to the truth of his statements or had obvious reasons

to doubt the accuracy of the information he reported.’” Wilson v. Russo, 212 F.3d 781, 788 (3d

Cir. 2000).

       Here, there is no evidence in the record to suggest that TFO Wyrzykowski suspected—or

had reason to suspect—Brewster was lying to him when he drafted and submitted the affidavits.

Indeed, Dowling relies primarily on the allegation that Brewster was a “drug addict.” This does



disregarded the fact that he knew Brewster could be lying to him. In addition to the conclusory
nature of the allegations, it should be noted that Brewster’s admissions and grand jury testimony
occurred after the affidavits were submitted.
                                                 12
not automatically indicate that she was a liar or that her information was not credible. In Heilman,

a Third Circuit panel found that defendant failed to provide the requisite preliminary showing to

warrant a Franks hearing, refuting defendant’s assertion that he warranted such a hearing because

the warrant affidavit relied almost exclusively on a confidential informant (“CI”) who was a

“known methamphetamine user and trafficker who ha[d] a myriad of reasons to provide false

information to law enforcement.” 377 F. App’x at 178-79 (“The fact that the CI in question is a

methamphetamine user does not, in and of itself, indicate that any testimony he gave was false or

unreliable.”).

       Similarly here, TFO Wyrzykowski’s affidavit heavily relied on the information from

Brewster, whom Dowling alleges was a “known drug user.” However, Dowling has offered no

evidence that TFO Wyrzykowski knew that Brewster was a drug user before her submission of

letters to the Magistrate Judge or before TFO Wyrzykowski drafted his affidavits. Even assuming

that he had such knowledge, known drug use does not automatically translate into false statements,

nor any such suggestion of falsity. Thus, Brewster’s claimed “known drug use[]” does not establish

a sufficient basis for concluding that TFO Wyrzykowski included false statements knowingly and

intentionally or with reckless disregard for the truth.

       Dowling’s failure to make a substantial preliminary showing that the alleged false

statements were made knowingly and intentionally, or with reckless disregard for the truth, is fatal

to his request for a Franks hearing. Brown, 3 F.3d at 676-78.9 Accordingly, Dowling’s request for



9
  It is evident here that Dowling has not satisfied the preliminary threshold for a Franks hearing
because he has failed to meet even the first prong of the inquiry requiring him to provide evidence
that the affidavit contained a false statement which was made knowingly and intentionally, or with
reckless disregard for the truth. Franks, 438 U.S. at 155-56. Consequently, the Court does not need
to address the second prong, which determines whether the alleged false statements or omission
are material to probable cause. As a panel of the Third Circuit has noted: “There is simply no
requirement in Franks that a district court decide both deliberate falsehood and materiality before
                                                  13
a Franks hearing based on alleged false statements in the warrant affidavits will be denied.

               2.      Alleged Omission of Facts

       Defendant’s argument that he merits a Franks hearing because the warrant affidavits

omitted the fact that Brewster is a “drug addict” is also unavailing. The fact that Brewster was a

drug addict, without more, is insufficient to show that TFO Wyrzykowski’s omission of this fact

was knowing and intentional or reckless. “[O]missions are made with reckless disregard for the

truth when an officer recklessly omits facts that any reasonable person would want to know.”

Wilson, 212 F.3d at 783. Further, “recklessness is measured not by the relevance of the

information, but the demonstration of willingness to affirmatively distort truth.” Id. at 788. In view

of the affidavits’ contents. which bear on Brewster’s reliability, Dowling has failed to make a

sufficient showing that the omission by TFO Wyrzykowski was either knowing and intentional or

reckless.

       Here, again, there is no showing of knowing and intentional conduct on the part of TFO

Wyrzykowski to omit Brewster’s drug use from Magistrate Judge Cannon’s consideration. As to

recklessness, while it can be argued that “any reasonable person would want to know”—and

certainly a judge determining probable cause—that the informant here was a drug addict, TFO

Wyrzykowski sufficiently presented, as required by Franks, the “underlying circumstances from

which [his] informant concluded that relevant evidence might be discovered, and some of the




denying a defendant a Franks hearing; rather, the burden is on the defendant to make the requisite
preliminary showing that he can satisfy both prongs to be entitled to such a hearing. Thus, if a
district court determines the defendant has failed to make that showing with respect to either prong,
there is no need for the court to proceed any further for the defendant then is not entitled to a
hearing, much less suppression.” United States v. Gordon, 664 F. App’x 242, 245 (3d Cir. 2016),
cert. denied, 137 S. Ct. 1124 (2017).
                                                 14
underlying circumstances from which [TFO Wyrzykowski] concluded that the informant . . . was

‘credible’ or h[er] information ‘reliable.” Franks, 438 U.S. at 165.

       In this regard, TFO Wyrzykowski’s affidavit described in detail how Brewster “concluded

that relevant evidence might be discovered” in Dowling’s residence because she reported being at

his residence and personally observing Dowling cook crack cocaine, package it, and hide it around

his property. At one point, Brewster specifically described how the drugs were placed in a “baby

wipes container” and in “red Tupperwares” and hidden near Dowling’s fence line under trash. By

including photographs that Brewster sent which corresponded to the information she provided, this

gave support for TFO Wyrzykowski’s conclusion that Brewster’s information was “reliable.”

Moreover, TFO Wyrzykowski’s affidavit contained evidence that one of Brewster’s tips was

corroborated by one of the other case agents. In Paragraph 18, Brewster reported that Dowling had

left his residence on January 19, 2017 with drugs to make his deliveries, and one of the case agents

confirmed that he in fact observed Dowling leave his residence at the given time. The Court finds

that this corroboration and the photographs which accompanied the affidavit, are sufficient to infer

that, at the time he drafted and submitted his affidavits to the Magistrate Judge, TFO Wyrzykowski

had reason to believe that Brewster was “credible.”

       However, “[c]ourts have routinely recognized a distinction between information provided

by an informant and that provided by a law enforcement officer or other government agency.

Informants are not presumed to be credible, and the government is generally required to show by

the totality of the circumstances either that the informant has provided reliable information in the

past or that the information has been corroborated through independent investigation.” Yusuf, 461

F.3d at 384-85; see also Ritter, 416 F.3d at 263 (“Where corroboration or independent

investigation after receipt of an anonymous tip is lacking—and thus the predictive value of the tip



                                                15
goes untested before a warrant is issued—courts have found officers’ subsequent reliance on the

warrant unreasonable.”) (emphasis added).

       Here, although there was only one instance where Brewster’s information was

independently corroborated by a case agent, the absence of further corroboration was not fatal

under these circumstances, due to the DEA’s prior knowledge of Dowling and his drug activities.

In Ritter, the Third Circuit confirmed that the issuance of the warrant in that case was proper even

though the officer, after receiving an anonymous tip call, made no attempt to verify the informant’s

allegations through further independent investigation. The appellate court reasoned that despite

this deficiency, the officer had “relevant previous experience with the property in question, [and]

included this ‘historical information [regarding] the previous seizure in August 2002’ in his

affidavit.” Ritter, 416 F.3d at 263. Moreover, the Ritter court noted that the officer’s “previous

observation, the similarity of the type of offense, the fact that the current tip involved both the

house and the surrounding outdoor area . . . all point to the plausible relationship between the

previous event and the tip. We can see how an officer and a magistrate could view the tip as

establishing an identifiable pattern of activity on the premises.” Id.; see also United States v.

Stearn, 597 F.3d 540, 557 and 562 (3d Cir. 2010) (identifying the use of prior arrests or convictions

for drug offenses and “activity evocative of drug dealing” as supportive of probable cause to search

for evidence of a narcotics offense).

       According to TFO Wyrzykowski’s affidavits, the DEA was already familiar with

Dowling’s criminal history. Specifically, as a result of Dowling’s conviction in a similar case in

2015, surveillances had already been conducted of his residence prior to receiving information

from Brewster. Further, in March 2016, during a welfare check conducted by the Virgin Islands

Territorial Marshals and Probation Officers, Dowling was found with both marijuana and crack



                                                 16
cocaine at the same address where the warrant was executed. Thus, as in Ritter, the circumstances

here supported a “plausible relationship” between Dowling’s history and the information provided

by Brewster, which could result in TFO Wyrzykowski and the Magistrate Judge viewing

Brewster’s information as “establishing an identifiable pattern of activity on the premises.” 416

F.3d at 263. This pattern, together with the similarity of the offenses, rendered further investigation

into the reliability of Brewster’s statements by the DEA or TFO Wyrzykowski unnecessary for

purposes of the issuance of a warrant. In short, TFO Wyrzykowski and the Court were able to have

reliably relied on Brewster’s information.

       Accordingly, the fact that Brewster’s drug use was omitted from TFO Wyrzykowski’s

affidavits does not constitute a “substantial preliminary showing” of recklessness on his part

because there is no showing that TFO Wyrzykowski “demonstrate[d] [a] willingness to

affirmatively distort the truth” about the matter. Wilson, 212 F.3d at 788. To the contrary, the

factors which suggested that the information provided by Brewster could be relied upon properly

allowed the Magistrate Judge to determine probable cause, even in the absence of information

regarding Brewster’s alleged drug addiction.

       Moreover, even if one were to assume that the omission of Brewster’s drug use was

reckless and thus the materiality of this information must be assessed, this would not alter the

Court’s conclusion. Indeed, probable cause clearly remains even if this information were to be

included in the affidavits since information that Brewster was a drug addict does not negate the

force of the detailed information and photographs she provided, particularly when coupled with

the prior knowledge of Dowling possessed by the DEA as discussed above. Because probable

cause exists even after the omitted information is included, the omitted information is not material

and a Franks hearing is not warranted.



                                                  17
       For the foregoing reasons, the Court finds that Dowling has failed to make a substantial

preliminary showing that the information regarding Brewster’s drug addiction was omitted from

the affidavits knowingly and intentionally or recklessly, or that such omission was material to the

finding of probable cause. Accordingly, Dowling’s request for a Franks hearing based on the

omission shall be denied.

                                       III.   CONCLUSION

       In view of the foregoing, the Court concludes that Dowling has failed to provide a

substantial preliminary showing to warrant a Franks hearing. Accordingly, Dowling’s “Motion to

Suppress Evidence and/or Franks Hearing” will be denied.

       An appropriate Order accompanies this Memorandum Opinion.

Dated: December 31, 2018                                    _______/s/______
                                                            WILMA A. LEWIS
                                                            Chief Judge




                                                18
